Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reason for Allowance
 	The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record are Kastor (US 2015/0013546) Upston et al. (US 2016/0150911) and Ramus et al. (US 7,293,458).  The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 1, the overflow detection circuit configured to: generate at least one electrical signal between the signal probes; detect an overflow state of the system based on a ground signal between at least one of the signal probes and at least one of the ground probes, the ground signal conducted by the fluid; and when the overflow state is detected, cease the flow by electrically closing the solenoid valves. 

 	The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 9, the overflow detection circuit configured to: generate at least one electrical signal between the signal probes; detect an overflow state of the system based on a ground signal between at least one of the signal probes and the platen probe, the ground signal conducted by the fluid; and when the overflow state is detected, cease the flow by electrically closing the solenoid valves.


 	The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 18, a secondary overflow sensor system, comprising: at least two signal probes disposed within a forward portion of the platen, the signal probes electrically coupled to the PCB via wire hardness; at least one ground probe disposed within a lower portion of the platen, the ground probe electrically coupled to the PCB and configured to provide a ground path to the PCB when the device is in a default state; and an overflow detection circuit disposed within the PCB and electrically coupled to the solenoid valves, the overflow detection circuit configured to: generate at least one electrical signal between the signal probes; detect an overflow state of the device based on a ground signal between at least one of the signal probes and the ground probe, the ground signal conducted by the fluid; and when the overflow state is detected, cease the dispensing of the fluid by electrically closing the solenoid valves.


Examiner’s Comment
 	The closest prior art was Kastor. The prior art show that a beverage maker (abstract) having a beverage maker platen overflow sensing system (fig.11, having a controller in communication with the overflow sensor 43 and para.0050, i.e., beverage may overflow and flow down the carafe outer surface for receipt by the second waste liquid receiving area 42. Upon detection of the liquid by the waste liquid sensor 43, beverage dispensing may be stopped), the process control board having processor  (para.0048, i.e., the control circuit 16, e.g., which may include a programmed processor and/or other data processing device along with suitable software or other operating instructions, one or more memories (including non-transient storage media that may store software and/or other operating instructions)). However, Kastor is silent regarding above claim limitations. 


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761